In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioners appeal from an order of the Supreme Court, Suffolk County (Dunn, J.), dated September 23, 2002, which denied the application.
Ordered that the order is reversed, on the law and as a matter of discretion, without costs or disbursements, the application is granted, and the notice of claim is deemed served.
In determining whether to grant leave to serve a late notice of claim, the court must consider (1) whether the petitioner demonstrated a reasonable excuse for the failure to serve a timely notice of claim, (2) whether the public corporation acquired actual knowledge of the essential facts constituting the claim within 90 days of its accrual or a reasonable time thereafter, and (3) whether the delay would substantially prejudice the public corporation in maintaining its defense on the merits (see Matter of Castlegrande v Mahopac Cent. School Dist., 292 AD2d 604 [2002]; Matter of Bergren v Wappingers Cent. School Dist., 278 AD2d 492 [2000]). Under the circumstances of this case, the petitioners’ application should have been granted. Ritter, J.P., Goldstein, McGinity and Crane, JJ., concur.